Exhibit 10.5

 

 

LOGO [g443955g60k95.jpg]

01—FTCI

Term Note

OFFICER No. 08526 NOTE No. 0905123071-            $1,340,000.00 December 24,
2012 (Effective Date)

1. PROMISE TO PAY. On or before December 24, 2022 (the “Maturity Date”), the
undersigned, DCP Holding Company, an Ohio corporation located at 100 Crowne
Point Place, Cincinnati, Hamilton County, Ohio 45241 (“Borrower”) for value
received, hereby promises to pay to the order of Fifth Third Bank, an Ohio
banking corporation located at 38 Fountain Square Plaza, Cincinnati, Hamilton
County, Ohio 45263 for itself and as agent for any affiliate of Fifth Third
Bancorp (together with its successors and assigns, the “Lender”) the sum of One
Million Three Hundred Forty Thousand and 00/100 Dollars ($1,340,000.00) (the
“Borrowing”), plus interest as provided herein, less such amounts as shall have
been repaid in accordance with this Note. The outstanding balance of this Note
shall appear on a supplemental bank record and is not necessarily the face
amount of this Note, which record shall evidence the balance due pursuant to
this Note at any time.

Principal and interest payments shall be made at Lender’s address above unless
otherwise designated by Lender in writing. Each payment hereunder may be applied
in the following order: accrued interest, principal, fees, charges and advanced
costs.

Principal shall be due and payable in 119 installments on the 24th day of each
calendar month beginning on January 24, 2013 in the amounts set forth in
Attachment A attached hereto and made a part hereof; provided that the entire
principal balance, together with all accrued and unpaid interest and any other
charges, advances and fees, if any, outstanding hereunder shall be due and
payable in full on the earlier of the Maturity Date or upon acceleration of the
Note.

The principal sum outstanding shall bear interest at a floating rate per annum
equal to 1.95% in excess of the “LIBOR Rate”, (the “Interest Rate”). The LIBOR
Rate is the rate of interest (rounded upwards, if necessary, to the next 1/8 of
1% and adjusted for reserves if Lender is required to maintain reserves with
respect to relevant advances) fixed by the British Bankers’ Association at 11:00
a.m., London time, relating to quotations for the one month London InterBank
Offered Rates on U.S. Dollar deposits as published on Bloomberg LP, or, if no
longer provided by Bloomberg LP, such rate as shall be determined in good faith
by the Lender from such sources as it shall determine to be comparable to
Bloomberg LP (or any successor) as determined by Lender at approximately 10:00
a.m. Cincinnati, Ohio time on the relevant date of determination. The Interest
Rate shall initially be determined as of the date of the initial advance of
funds to Borrower under this Note and shall be effective until the first
business day of the month following the one month period after the initial
advance. The Interest Rate shall be adjusted automatically on the first business
day each one month thereafter, commencing on the first business day of the month
following the expiration of the initial Interest Rate determination under this
Note. Interest shall be calculated based on a 360-day year and charged for the
actual number of days elapsed, and shall be payable on the 24th day of each
calendar month beginning on January 24, 2013.

In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to the LIBOR Rate, any change in any
law, regulation or official directive, or in the interpretation thereof, by any
governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrower, declare Lender’s obligations in respect of the LIBOR Rate to be
terminated forthwith, and (ii) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, and interest shall from and after such date be
calculated at the Prime Rate, and interest shall be paid on the first (1st) day
of each calendar month. Borrower hereby agrees to reimburse and indemnify Lender
from all increased costs or fees incurred by Lender subsequent to the date
hereof relating to the offering of rates of interest based upon the LIBOR Rate.
Borrower’s right utilize LIBOR Rate Index Pricing as set forth in this Note
shall be terminated automatically if Lender, by telephonic notice, shall notify
Borrower that one, two, three, four or six month Libor Rates are not readily
available in the London Inter-Bank Offered Rate Market, or that, by reason of
circumstances affecting such Market, adequate and reasonable methods do not
exist for ascertaining the rate of interest applicable to such deposits. In such
event, amounts outstanding hereunder shall bear interest at a rate equal to
Lender’s Prime Rate or such other rate of interest as may be agreed to between
Lender and Borrower.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) 52381-34-1-S.FOUS



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

under the laws of the State of its incorporation, has the power and authority to
carry on its business and to enter into and perform all documents relating to
this loan transaction, and is qualified and licensed to do business in each
jurisdiction in which such qualification or licensing is required. All
information provided to Lender with respect to Borrower and its operations is
true and correct.

(b) Due Authorization. The execution, delivery and performance by Borrower of
the Loan Documents have been duly authorized by all necessary corporate action,
and shall not contravene any law or any governmental rule or order binding on
Borrower, or the articles of incorporation and code of regulations or by-laws of
Borrower, nor violate any agreement or instrument by which Borrower is bound nor
result in the creation of a Lien on any assets of Borrower except the Lien
granted to Lender herein. Borrower has duly executed and delivered to Lender the
Loan Documents and they are valid and binding obligations of Borrower
enforceable according to their respective terms, except as limited by equitable
principles and by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally. No notice to, or consent by, any governmental body is
needed in connection with this transaction.

(c) Litigation. There are no suits or proceedings pending or threatened against
or affecting Borrower, and no proceedings before any governmental body are
pending or threatened against Borrower except as otherwise specifically
disclosed to Lender on or prior to the Effective Date or as set forth on any
Litigation Exhibit which may be attached hereto.

(d) Business. Borrower is not a party to or subject to any agreement or
restriction that may have a material adverse effect on Borrower’s business,
properties or prospects. Borrower has all franchises, authorizations, patents,
trademarks, copyrights and other rights necessary to advantageously conduct its
business. They are all in full force and effect and are not in known conflict
with the rights of others.

(e) Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other person or entity. All of the foregoing are
in full force and effect and none of the foregoing are in known conflict with
the rights of others.

(f) Laws. Borrower is in material compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency.

(g) Title. Borrower has good and marketable title to the assets reflected on the
most recent balance sheet submitted to Lender, free and clear from all liens and
encumbrances of any kind, except for (collectively, the “Permitted Liens”)
(a) current taxes and assessments not yet due and payable, (b) liens and
encumbrances, if any, reflected or noted on such balance sheet or notes thereto,
(c) assets disposed of in the ordinary course of business, and (d) any security
interests, pledges, assignments or mortgages granted to Lender to secure the
repayment or performance of the Obligations.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 2 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

(h) Subsidiaries and Partnerships. Borrower has no subsidiaries and is not a
party to any partnership agreement or joint venture agreement.

4. AFFIRMATIVE COVENANTS. Borrower covenants with, and represents and warrants
to, Lender that, from and after the execution date of the Loan Documents until
the Obligations are paid and satisfied in full:

(a) Access to Business Information. Borrower shall maintain proper books of
accounts and records and enter therein complete and accurate entries and records
of all of its transactions in accordance with generally accepted accounting
principles and give representatives of Lender access thereto at all reasonable
times, including permission to: (a) examine, copy and make abstracts from any
such books and records and such other information which might be helpful to
Lender in evaluating the status of the Obligations as it may reasonably request
from time to time, and (b) communicate directly with any of Borrower’s officers,
employees, agents, accountants or other financial advisors with respect to the
business, financial conditions and other affairs of the Borrower.

(b) Inspection of Collateral. Borrower shall give Lender reasonable access to
the Collateral and the other property securing the Obligations for the purpose
of performing examinations thereof and to verify its condition or existence.

(c) Financial Statements. Borrower shall maintain a standard and modern system
for accounting and shall furnish to Lender:

(i) Within 60 days after the end of each quarter, a copy of Borrower’s and
Subsidiaries’ internally prepared consolidated financial statements, in STAT
accounting format, for that quarter and for the year to date in a form
reasonably acceptable to Lender, prepared and certified as complete and correct,
subject to changes resulting from year-end adjustments, by the principal
financial officer of Borrower;

(ii) Within 120 days after the end of each fiscal year, a copy of Borrower’s and
Subsidiaries’ financial statements audited by a firm of independent certified
public accountants acceptable to Lender (which acceptance shall not be
unreasonably withheld) and accompanied by an audit opinion of such accountants
without qualification , in STAT accounting format;

(iii) With the statements submitted above, a certificate signed by the Borrower,
(i) stating that no Event of Default specified herein, nor any event which upon
notice or lapse of time, or both would constitute such an Event of Default, has
occurred, or if any such condition or event existed or exists, specifying it and
describing what action Borrower has taken or proposes to take with respect
thereto, and

(ii) setting forth, in summary form, figures showing the financial status of
Borrower in respect of the financial restrictions contained herein;

(iv) Immediately upon any officer of Borrower obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Borrower has
taken or is taking or proposes to take in respect thereof;

All of the statements referred to in (i) and (ii) above shall be in conformance
with generally accepted accounting principles and give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any such books and records and such other information
which might be helpful to Lender in evaluating the status of the loans as it may
reasonably request from time to time.

With all financial statements delivered to Lender as provided in (i) and
(ii) above, Borrower shall deliver to Lender a Financial Statement Compliance
Certificate in addition to the other information set forth therein, which
certifies the Borrower’s compliance with the financial covenants set forth
herein and that no Event of Default has occurred.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 3 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

If at any time Borrower has any additional subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(i) and (ii) above shall be the financial statements of Borrower and all such
subsidiaries prepared on a consolidated and consolidating basis.

(d) Condition and Repair. Borrower shall maintain its equipment and all
Collateral used in the operation of its business in good repair and working
order and shall make all appropriate repairs, improvements and replacements
thereof so that the business carried on in connection therewith may be properly
and advantageously conducted at all times.

(e) Insurance. At its own cost, Borrower shall obtain and maintain insurance
against (a) loss, destruction or damage to its properties and business of the
kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower and,
in any event, sufficient to fully protect Lender’s interest in the Collateral,
and (b) insurance against public liability and third party property damage of
the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a Lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for thirty (30) days written notice to Lender before such policy is
altered or canceled. All of the insurance policies required hereby shall be
evidenced by one or more Certificates of Insurance delivered to Lender by
Borrower on the Closing Date and at such other times as Lender may request from
time to time.

(f) Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon (provided, however,
that extensions for filing and payment of such taxes shall be permitted
hereunder if disclosed to and consented to by Lender), and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by generally accepted accounting
principles and deposits with Lender cash or bond in an amount acceptable to
Lender.

(g) Existence; Business. Borrower shall (a) maintain its existence as a
corporation, (b) continue to engage primarily in business of the same general
character as that now conducted, and (c) refrain from entering into any lines of
business substantially different from the business or activities in which
Borrower is presently engaged.

(h) Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets
including but not limited to all Environmental Laws, in all respects material to
Borrower’s business, assets or prospects and shall immediately notify Lender of
any violation of any rule, regulation, statute, ordinance, order or law relating
to the public health or the environment and of any complaint or notifications
received by Borrower regarding to any environmental or safety and health rule,
regulation, statute, ordinance or law. Borrower shall obtain and maintain any
and all licenses, permits, franchises, governmental authorizations, patents,
trademarks, copyrights or other rights necessary for the ownership of its
properties and the advantageous conduct of its business and as may be required
from time to time by applicable law.

(i) Notice of Default. Borrower shall, within ten (10) days of its knowledge
thereof, give written notice to Lender of: (a) the occurrence of any event or
the existence of any condition which would be, after notice or lapse of
applicable grace periods, an Event of Default, and (b) the occurrence of any
event or the existence of any condition which would prohibit or limit the
ability of Borrower to reaffirm any of the representations or warranties, or to
perform any of the covenants, set forth herein.

(j) Costs. Borrower shall reimburse Lender for any and all fees, costs and
expenses including, without limitation, reasonable attorneys’ fees, other
professionals’ fees, appraisal fees, environmental assessment

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 4 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

fees (including Phase I and Phase II assessments), field exam audits, expert
fees, court costs, litigation and other expenses (collectively, the “Costs”)
incurred or paid by Lender or any of its officers, employees or agents in
connection with: (a) the preparation, negotiation, procurement, review,
administration or enforcement of the Loan Documents or any instrument,
agreement, document, policy, consent, waiver, subordination, release of lien,
termination statement, satisfaction of mortgage, financing statement or other
lien search, recording or filing related thereto (or any amendment, modification
or extension to, or any replacement or substitution for, any of the foregoing),
whether or not any particular portion of the transactions contemplated during
such negotiations is ultimately consummated, and (b) the defense, preservation
and protection of Lender’s rights and remedies thereunder, including without
limitation, its security interest in the Collateral or any other property
pledged to secure the Loans, whether incurred in bankruptcy, insolvency,
foreclosure or other litigation or proceedings or otherwise. The Costs shall be
due and payable upon demand by Lender. If Borrower fails to pay the Costs when
upon such demand, Lender is entitled to disburse such sums as Obligations.
Thereafter, the Costs shall bear interest from the date incurred or disbursed at
the highest rate set forth in the Note(s). This provision shall survive the
termination of this Agreement and/or the repayment of any amounts due or the
performance of any Obligation.

(k) Other Amounts Deemed Loans. If Borrower fails to pay any tax, assessment,
governmental charge or levy or to maintain insurance within the time permitted
or required by this Note, or to discharge any Lien prohibited hereby, or to
comply with any other Obligation, Lender may, but shall not be obligated to,
pay, satisfy, discharge or bond the same for the account of Borrower. To the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations and Borrower’s payments
under this Note may be increased to provide for payment of such Obligations plus
interest thereon.

(l) Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.

5. NEGATIVE COVENANTS. Borrower covenants with, and represents and warrants to,
Lender that, from and after the execution date hereof until the Obligations are
paid and satisfied in full:

(a) Merger; Disposition of Assets. Borrower shall not (a) change its capital
structure, (b) merge or consolidate with any entity, (c) amend or change its
articles of incorporation and code of regulations or by-laws or

(d) sell, lease, transfer or otherwise dispose of, or grant any person an option
to acquire, or sell and leaseback, all or any substantial portion of its assets,
whether now owned or hereafter acquired, except for bona fide sales of Inventory
in the ordinary course of business and dispositions of property which is
obsolete and not used or useful in its business.

6. FINANCIAL COVENANTS. Borrower and Lender hereby agrees as follows:

(a) Minimum Tangible Net Worth. Borrower and Subsidiaries shall not permit its
Tangible Net Worth, on a consolidated basis, to be less than the following at
the end of any year during any of the periods set

Coverage Ratio, on a consolidated basis, to be less than the following at the
end of any quarter during any of the following periods:

Period Min. Ratio

12/31/2012 and thereafter 1.0 to 1.0

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 5 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

7. DEFINITIONS. Certain capitalized terms have the meanings set forth on any
exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:

(a) “Business Day” means any day other than a Saturday, Sunday, federal holiday
or other day on which the New York Stock Exchange is regularly closed.

(b) “Debt Service Coverage Ratio” means the ratio of (a) the sum of Borrower’s
and Subsidiaries’ net income for a fiscal year before taxes, depreciation,
amortization and interest expense, less distributions, dividends and other
extraordinary items to (b) the sum of (i) Borrower’s and Subsidiaries’ interest
expense, and

(ii) all principal payments with respect to Indebtedness that were paid or were
due and payable by all consolidated entities during the period.

(c) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Borrower
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Borrower or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Borrower or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.

(d) “Lien” means any security interest, mortgage, pledge, assignment, lien or
other encumbrance of any kind, including interests of vendors or lessors under
conditional sale contracts or capital leases.

(e) “Loan Documents” means any and all Rate Management Agreements and each and
every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.

(f) “Long Term Debt” means Indebtedness which either by its terms is not payable
in full within one year from the date incurred, or the repayment of which may,
at the option of the obligor, be extended for a period of more than one year
from the date incurred.

(g) “Obligation(s)” means all loans, advances, indebtedness and each and every
other obligation or liability of Borrower owed to each of Lender and/or any
affiliate of Fifth Third Bancorp, however created, of every kind and description
whether now existing or hereafter arising and whether direct or indirect,
primary or as guarantor or surety, absolute or contingent, liquidated or
unliquidated, matured or unmatured, participated in whole or in part, created by
trust agreement, lease overdraft, agreement or otherwise, whether or not secured
by additional collateral, whether originated with Lender or owed to others and
acquired by Lender by purchase, assignment or otherwise, and including, without
limitation, all loans, advances, indebtedness and each and every obligation or
liability arising under the loan document, any and all Rate Management
Obligations (as defined in the Loan Documents), letters of credit now or
hereafter issued by Lender or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Borrower, all obligations to perform or forbear
from performing acts, and agreements, instruments and documents evidencing,
guarantying, securing or otherwise executed in connection with any of the
foregoing, together with any amendments, modifications and restatements thereof,
and all expenses and attorneys’ fees incurred by Lender hereunder or any other
document, instrument or agreement related to any of the foregoing.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 6 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

(h) “Tangible Net Worth” shall mean the total of the capital stock (less
treasury stock), paid-in capital surplus, general contingency reserves and
retained earnings (deficit) of Borrower and any Subsidiary as determined on a
consolidated basis in accordance with generally accepted accounting principles
after eliminating all inter-company items and all amounts properly attributable
to minority interests, if any, in the stock and surplus of any Subsidiary, minus
the following items (without duplication of deductions), if any, appearing on
the consolidated balance sheet of Borrower and Subsidiaries:

(i) all deferred charges (less amortization, unamortized debt discount and
expense and corporate organization expenses);

(ii) the book amount of all assets which would be treated as intangibles under
generally accepted accounting principles, including, without limitation, such
items as goodwill, trademark applications, trade names, service marks, brand
names, copyrights, patents, patent applications and licenses, and rights with
respect to the foregoing;

(iii) the amount by which aggregate inventories or aggregate securities
appearing on the asset side of such consolidated balance sheet exceed the lower
of cost or market value (at the date of such balance sheet) thereof; and

(iv) any write-up in the book amount of any asset resulting from a revaluation
thereof from the book amount entered upon acquisition of such asset.

(i) “Collateral” means all personal and/or real property provided by Borrower to
Lender as collateral security for the obligations.

(j) “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

(k) “Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.

8. EVENTS OF DEFAULT. Upon the occurrence of any of the following events (each,
an “Event of Default”), Lender may, at its option, without any demand or notice
whatsoever, declare this Note and all Obligations to be fully due and payable in
their aggregate amount, together with accrued interest and all prepayment
premiums, fees, and charges applicable thereto:

(a) Any failure to make any payment when due of principal or accrued interest on
this Note or any other Obligation and such nonpayment remains uncured for 10
days after written notice from Lender to Borrower of such default.

(b) Any representation or warranty of Borrower set forth in this Note or in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying, securing or otherwise related to, this Note or any other Obligation
shall be materially inaccurate or misleading.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 7 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

(c) Borrower or any Guarantor shall fail to observe or perform any other term or
condition of this Note or any other term or condition set forth in any
agreement, instrument, document, certificate, or financial statement evidencing,
guarantying, or otherwise related to this Note or any other Obligation, or
Borrower or any Guarantor shall otherwise default in the observance or
performance of any covenant or agreement set forth in any of the foregoing for
30 days after written notice from Lender to Borrower of such default.

(d) The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.

(e) The creation of any Lien (except a lien to Lender) on, the institution of
any garnishment proceedings by attachment, levy or otherwise against, the entry
of a judgment against, or the seizure of, any of the property of Borrower or any
endorser or guarantor hereof including, without limitation, any property
deposited with Lender.

(f) In the reasonable judgment of Lender in good faith, any material adverse
change occurs in the existing or prospective financial condition of Borrower
that may affect the ability of Borrower to repay the Obligations, or the Lender
deems itself insecure.

(g) A commencement by the Borrower of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of the Borrower in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Borrower, or for any substantial
part of the property of Borrower, or ordering the wind-up or liquidation of the
affairs of Borrower; or the filing and pendency for 30 days without dismissal of
a petition initiating an involuntary case under any such bankruptcy, insolvency
or similar law; or the making by Borrower of any general assignment for the
benefit of creditors; or the failure of the Borrower of the Obligations
generally to pay its debts as such debts become due; or the taking of action by
the Borrower in furtherance of any of the foregoing.

(h) Nonpayment by the Borrower of any Rate Management Obligation relating to
this Note when due or the breach by the Borrower of any term, provision or
condition contained in any Rate Management Agreement.

9. REMEDIES. After the occurrence of an Event of Default, in addition to any
other remedy permitted by law, Lender may at any time, without notice, apply the
Collateral to this Note or such other Obligations, whether due or not, and
Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.

 

10. LATE PAYMENTS; DEFAULT RATE; FEES. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, undersigned
agrees to pay to Lender a late payment fee as provided for in any loan agreement
or 5% of the payment amount, whichever is greater with a minimum fee of $20.00.
After an Event of Default, Borrower agrees to pay to Lender a fixed charge of
$25.00, or Borrower agrees that Lender may, without notice, increase the
Interest Rate by three percentage points (3%) (the “Default Rate”), whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 8 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

1. PREPAYMENT. Borrower may prepay all or part of this Note, which prepaid
amounts shall be applied to the amounts due in reverse order of their due dates.

2. ROUNDING AND RATE MANAGEMENT AGREEMENT. Any time during which a Rate
Management Agreement is then in effect with respect to this Note, the provisions
contained in this Note which round up the interest rate to the nearest 1/8 shall
be disregarded and no longer of any force and effect, notwithstanding anything
to the contrary contained in this Note. These “round up” provisions appear as a
parenthetical as follows: (rounded upwards, if necessary to the next 1/8 of 1%).

3. ENTIRE AGREEMENT. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.

4. SEVERABILITY. The declaration of invalidity of any provision of this Note
shall not affect any part of the remainder of the provisions.

5. ASSIGNMENT. Borrower agrees not to assign any of Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender. Borrower agrees that Lender may assign some or all of its rights and
remedies described in this Note without notice to, or prior consent from, the
Borrower.

6. MODIFICATION; WAIVER OF LENDER. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co- borrower, endorser or
guarantor or (ii) any of its rights against any co- borrower, guarantor or
endorser.

7. WAIVER OF BORROWER. Demand, presentment, protest and notice of dishonor,
notice of protest and notice of default are hereby waived by Borrower, and any
endorser or guarantor hereof. Each of Borrower, including but not limited to all
co-makers and accommodation makers of this Note, hereby waives all suretyship
defenses including but not limited to all defenses based upon impairment of
Collateral and all suretyship defenses described in Section 3-605 of the Uniform
Commercial Code (the “UCC”). Such waiver is entered to the full extent permitted
by Section 3-605 (i) of the UCC.

8. GOVERNING LAW; CONSENT TO JURISDICTION. This Note is delivered in, is
intended to be performed in, will be governed, construed, and enforceable in
accordance with and governed by the internal laws of, the State of Ohio, without
regard to principles of conflicts of law. Borrower agrees that the state and
federal courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.

9. JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE RIGHT
TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

10. WARRANT OF ATTORNEY. Borrower authorizes any attorney of record to appear
for it in any court of record in the State of Ohio, after maturity of this Note,
whether by its terms or upon default, acceleration or otherwise, to waive the
issuance and service of process, and release all errors, and to confess judgment
against it in favor of Lender for the principal sum due herein together with
interest, charges, court costs and attorneys’ fees. Stay of execution and all
exemptions are hereby waived. If this Note or any Obligation is referred to an
attorney for collection, and the payment is obtained without the entry of a
judgment, the obligors shall pay to the holder of such obligations its
attorneys’ fees. EACH OF BORROWER AND ANY ENDORSER OR ANY GUARANTOR AGREES THAT
AN ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER OF SUCH OBLIGATION MAY
ALSO ACT AS ATTORNEY OF RECORD FOR BORROWER WHEN TAKING THE ACTIONS DESCRIBED
ABOVE IN THIS PARAGRAPH. BORROWER AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS
MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER OF SUCH OBLIGATION. BORROWER
WAIVES ANY CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY
REPRESENTING THE BORROWER IS BEING PAID BY LENDER OR THE HOLDER OF SUCH
OBLIGATION.

 

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (12/12) - 9 -52381-34-1-S.FOUS



--------------------------------------------------------------------------------

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTYGOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
ORANY OTHER CAUSE.

 

BORROWER: DCP Holding Company, an Ohio corporation By: /s/ Robert C. Hodgkins,
Jr. (Authorized Signer) Robert Hodgkins Jr., Vice President/CFO (Print Name and
Title)